Citation Nr: 1707040	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel






INTRODUCTION

The Veteran had active duty service from August 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying the Veteran's claim of entitlement to service connection for ED.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 regarding his ED claim.  The examiner noted that the most likely etiology of the Veteran's ED was a psychological condition.  Later, the examiner noted that he could not resolve the issue without resorting to mere speculation.  He reported that the Veteran initially noticed his ED while taking citalopram for his PTSD.  The medication is known to potentially cause ED; however, he has stopped the medication and the symptoms have persisted.  

The Veteran has asserted that his ED may not be related to his medication, but rather may be related to his service or to his service-connected disabilities.  As the Veteran is service-connected for a psychological disability and the examiner noted that the most likely etiology of the Veteran's ED is psychological, a new VA examination and opinion is necessary to determine if the Veteran's ED is related to his psychological disability beyond the prescribed medication, or, whether it is otherwise directly related to the Veteran's military service.  Presently, the only opinion of record relates to whether the Veteran's ED is related to his use of citalopram for his PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with the appropriate expertise. The examiner should review the Veteran's claims file and examine the Veteran.  The examiner must review the claims file and a copy of this remand and the examination report should reflect that this occurred.  Then the examiner is asked to address the following:

Is it at least as likely as not (50/50 probability) that the Veteran's ED is causally related to his service-connected posttraumatic stress disorder (PTSD), to include due to his medication, due to the psychiatric disability itself, or directly related to service.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran's ED manifested during, or as a result of, his active military service.  

The examiner should provide a rationale for all opinions offered.  If the examiner is unable to offer a medical opinion without resorting to mere speculation, the examiner should identify what additional information/evidence, if any, would allow for a more definitive medical opinion as to etiology.  

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




